Vacated and remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Darnell Scott appeals the district court’s order adopting the report and rec*132ommendation of the magistrate judge and granting summary judgment to Defendants in his 42 U.S.C. § 1983 (2012) action. In light of our recent decision in Incumaa v. Stirling, 791 F.3d 517 (4th Cir.2015), we vacate the district court’s order and remand for further proceedings consistent with Incumaa. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

VACATED AND REMANDED.